Filed 1/12/16 P. v. McCary CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B265701

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA434535)
         v.

TERRELL MCCARY,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles, Craig
J. Mitchell, Judge. Affirmed.
         Patricia J. Ulibarri, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance by Plaintiff and Respondent.
                                    INTRODUCTION
       The District Attorney of Los Angeles County filed an information charging
defendant and appellant Terrell McCary with criminal threats. (Pen. Code, § 422, subd.
(a).) The information alleged that during the commission and attempted commission of
that offense, defendant personally used a deadly and dangerous weapon (a knife). (Pen.
Code, § 12022, subd. (b)(1).) The information further alleged that the offense was a
serious felony, a violent felony, or an offense requiring registration under Penal Code
section 290, subdivision (c), and that incarceration for the offense was to be served in
state prison pursuant to Penal Code section 1170, subdivision (h)(3). Defendant pleaded
not guilty and denied the special allegations.
       The trial court granted the prosecution’s motion to amend the information to add
as count 2 a violation of Penal Code section 245, subdivision (a)(4)—assault with intent
to commit great bodily injury. Defendant pleaded no contest to count 2. The trial court
sentenced defendant to three years in state prison and suspended execution of sentence.
The trial court placed defendant on formal probation for three years under various terms
and conditions, including the condition that he serve 270 days in the Los Angeles County
jail. The trial court dismissed the remaining count and special allegations.
       On appeal, defendant’s appointed counsel filed an opening brief in accordance
with People v. Wende (1979) 25 Cal. 3d 436 requesting that this court conduct an
independent review of the record to determine if there are any arguable issues. On
October 6, 2015, we gave notice to defendant that counsel had failed to find any arguable
issues and that defendant had 30 days within which to submit by brief or letter any
grounds of appeal, contentions, or arguments he wished this court to consider. Defendant
did not file a brief or letter.1




1
      The United States Postal Service returned our notice to defendant. Defendant
apparently was released from the Los Angeles County jail without providing a
forwarding address.

                                             2
                                      DISCUSSION2
       We have reviewed the record and are satisfied that defendant’s counsel has fully
complied with her responsibilities and that no arguable issues exist. (People v. Wende,
supra, 25 Cal.3d at p. 441.) Accordingly, we affirm the judgment.


                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  MOSK, Acting P. J.


We concur:



              KRIEGLER, J.



              BAKER, J.




2
        We omit a recitation of the facts as defendant’s notice of appeal states that his
appeal is based on his sentence or other matters that occurred after his plea that do not
affect the validity of the plea.

                                             3